USCA4 Appeal: 22-6501      Doc: 9         Filed: 08/23/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6325


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        BRIAN DAVID HILL,

                             Defendant - Appellant.



                                               No. 22-6501


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        BRIAN DAVID HILL,

                             Defendant - Appellant.



        Appeals from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:13-cr-00435-TDS-1; 1:22-
        cv-00074-TDS-JLW)


        Submitted: August 18, 2022                                     Decided: August 23, 2022
USCA4 Appeal: 22-6501      Doc: 9        Filed: 08/23/2022     Pg: 2 of 3




        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Brian David Hill, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6501      Doc: 9        Filed: 08/23/2022     Pg: 3 of 3




        PER CURIAM:

               Brian David Hill seeks to appeal the district court’s orders denying his motions for

        appointment of a special master and appointment of counsel, his motion to reconsider, and

        his motion to extend time for the Government to respond to his 28 U.S.C. § 2255 motion.

        This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

        interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

        Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Hill seeks to appeal

        are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we

        dismiss the appeals for lack of jurisdiction. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    3